          Case 1:19-cv-03826-ER Document 60 Filed 05/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and
                                                       Docket No. 1:19-cv-03826-ER
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                        NOTICE OF APPEAL
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

                                Plaintiffs,

                - against -

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                Defendants,

 and

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                        Intervenor-Defendants.

       Plaintiffs (Donald J. Trump; Donald J. Trump Jr.; Eric Trump; Ivanka Trump; The Donald J.

Trump Revocable Trust; The Trump Organization, Inc.; Trump Organization LLC; DJT Holdings

LLC; DJT Holdings Managing Member LLC; Trump Acquisition LLC; and Trump Acquisition,

Corp.) hereby appeal to the U.S. Court of Appeals for the Second Circuit this Court’s order from May

22, 2019, denying Plaintiffs’ motion for a preliminary injunction and denying Plaintiffs’ motion for a

stay pending appeal. See Dkt. 59.
           Case 1:19-cv-03826-ER Document 60 Filed 05/24/19 Page 2 of 2



 Dated: May 24, 2019                                 Respectfully submitted,

  s/ Marc L. Mukasey                                  s/ Patrick Strawbridge
 Marc L. Mukasey                                     Patrick Strawbridge
 Mukasey Frenchman & Sklaroff LLP                    CONSOVOY MCCARTHY PLLC
 250 Park Avenue, 7th Floor                          Ten Post Office Square
 New York, NY 10177                                  8th Floor South PMB #706
 347-527-3940                                        Boston, MA 02109
 marc.mukasey@mukaseylaw.com                         patrick@consovoymccarthy.com

 Counsel for The Donald J. Trump Revocable Trust,    William S. Consovoy
 The Trump Organization, Inc., Trump Organization    Cameron T. Norris
 LLC, DJT Holdings LLC, DJT Holdings                 CONSOVOY MCCARTHY PLLC
 Managing Member LLC, Trump Acquisition LLC,         3033 Wilson Blvd., Ste. 700
 and Trump Acquisition, Corp.                        Arlington, VA 22201
                                                     (703) 243-9423
                                                     will@consovoymccarthy.com
                                                     cam@consovoymccarthy.com

                                                     Counsel for President Donald J. Trump,
                                                     Donald J. Trump Jr., Eric Trump, and Ivanka Trump




                                    CERTIFICATE OF SERVICE
        I certify that on May 24, 2019, I filed this notice via the CM/ECF system, which will notify

counsel for all parties in this case.

Dated: May 24, 2019                                              s/ Patrick Strawbridge




                                                    -1-
